DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	In Claim 15, line 2
		“the complexity index” should be changed to: -- a complexity index --
2.		In Claim 15, line 3
		“and the complexity index” should be changed to: -- and a complexity index --
3.		In Claim 15, line 4
		“the complexity index” should be changed to: -- a complexity index --
4.		In Claim 16, line 2
		“the determined display” should be changed to: -- a determined display --
5.		In Claim 17, line 2

6.	In Claim 19, line 5
		“the respective determined” should be changed to: -- a respective determined --
7.		In Claim 19, lines 6-7
		“the respective determined” should be changed to: -- a respective determined --


Response to Amendment
 	This office action is responsive to the applicant’s remarks received June 02, 2021.  Claims 1-2, 4-9 & 12-22 have been fully considered and are persuasive. Claims 3, 10 & 11 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-2, 4-9 & 12-22. In view of “Applicant Arguments/Remarks Made in an Amendment” filed June 02, 2021. Claims 1-2, 4-9 & 12-22 are now considered to be allowable subject matter. Claims 1-3, 5, 9-10 have been cancelled.
Allowable Subject Matter
1.	Claims 1-2, 4-9 & 12-22 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-2, 4-9 & 12-22 uniquely identify methods for displaying a string of text and wearable devices.
The closest prior art made of record is Sahin (US 20150099946 A1) in combination with Gruber et al. (US 20150348551 A1).
The cited reference (Sahin) teaches wherein systems, environment, and methods support evaluation of an individual for ASD while in the home environment. Through data collected by a wearable data collection device donned by the individual, eye contact with the caregiver, verbal interaction, and repetitive verbalizations and motions of the head and body may be tracked and objectively quantified during evaluation. Further, the wearable data collection device may support monitoring of brain activity and other physiology which, in turn, may be analyzed by the systems and environment described herein during evaluation to recognize patterns that predict evaluation outcome and other clinical features. Various software modules and tools supported by the wearable data collection device provide training, ongoing progress tracking, and management solutions for individuals living with ASD..
The cited reference (Gruber) teaches wherein systems and processes are disclosed for handling a multi-part voice command for a virtual assistant. Speech input can be received from a user that includes multiple actionable commands within a single utterance. A text string can be generated from the speech input using a speech transcription process. The text string can be parsed into multiple candidate substrings based on domain keywords, imperative verbs, predetermined substring lengths, or the like. For each candidate substring, a probability can be determined 
The cited references (Sahin and Gruber) fails to disclose wherein a processor configured to divide a string of text into a plurality of substrings, wherein the processor is further configured to determine a complexity index of each substring of the plurality of substrings, and further configured to determine a display duration of each substring of the plurality of substrings based on the respective determined complexity index; and a display configured to display each substring of the plurality of substrings for the respective determined display duration, wherein the respective determined display duration of the substring is at least substantially proportional to the respective determined complexity index.  As a result and for these reasons, Examiner indicates Claims 1-2, 4-9 & 12-22 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677